DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2016/0304770 A1) (‘770 herein) and further in view of Nguyen et al. (US 2016/0053163 A1) (‘163 herein).

 Claim  1
‘770 discloses a method comprising: providing a fracturing fluid comprising: [0018; 0057]
 	 a carrier fluid;  [0038]
 	a micro-proppant having a median particle size by volume of about 0.01 microns to about 100 microns; [0018-0019] and
 a degradable micro-fiber;(i.e. macro- proppant) [0047-0050; 0052]
pumping the fracturing fluid into a wellbore penetrating a subterranean formation, wherein the fracturing fluid is pumped above the fracture gradient of the subterranean formation; and creating or extending at least one micro-fracture in the subterranean formation with the fracturing fluid, wherein the fracturing fluid is not crosslinked. (i.e. the polymers are not crosslinked and there is no crosslinking agent) [0018; 0038-0039]
 	‘770 however does not explicitly disclose the degradable micro-fiber  having a diameter ranging from about 0.01 microns to about 10 microns.
	‘163 teaches the above limitation (See paragraph 0016 → ‘163 teaches this limitation in that  The drag-reducing propping fibers may have a cross-section width in the range of about 0.1 microns; 1 micron; 10 microns; 20 microns; 30 microns; 40 microns; and 50 microns to an upper limit of about 100 microns; 90 microns; 80 microns; 70 microns; 60 microns; and 50 microns. As used herein, the term “cross-section width” refers to the width or diameter taken from the traverse plane of the drag-reducing fiber. The drag-reducing propping fibers may additionally have a length in the range of from a lower limit of about 0.1 mm; 0.5 mm) for the purpose of having a drag-reducing propping fibers, particularly advantageous due to their novel shape for use as a dual propping agent and friction reducing agent. [0016]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of ‘770, with the above limitation, as taught by ‘163, in order to being particularly advantageous due to their novel shape for use as a dual propping agent and friction reducing agent. [0016]

Claim 2
‘770 discloses the method of claim 1, wherein the carrier fluid comprises an aqueous fluid, wherein the aqueous fluid comprises at least one gelling agent or at least one friction reducer selected from the group consisting of polyacrylamides, polysaccharides, celluloses, xanthan, diutans, and combinations thereof. [0038-0039]

Claim 3
‘770 discloses the method of claim 1, wherein the median particle size by volume of the micro- proppant is about 0.1 microns to about 50 microns. [0019]

Claim 4
‘770 discloses the method of claim 1, wherein the micro-proppant is present in an amount of about 0.1 pounds per gallon of the fracturing fluid to about 1 pound per gallon of fracturing fluid. [0052] 

Claim 5
‘770 discloses the method of claim 1, wherein the degradable micro-fiber comprises at least one degradable micro-fiber selected from the group consisting of polysaccharides, chitins, chitosans, proteins, alipatic polyesters, poly(lactides), poly(glycolides), polyvinyl alcohol, poly(s-caprolactone), paly(hydroxybutyirates), poly(anhydrides), aliphatic polycarboneates, poly{orthoesters}, polyfamino acids}, poly(ethylene oxides), polyphosphazenes}, and combinations thereof. [0047-0048]

Claim 6
’770 discloses the method of claim 1.  ‘770 however does not explicitly disclose, wherein the degradable micro-fiber has a length of less than about 500 microns. (Same as Claim 1)

Claim 7
‘770 discloses the method of claim 1, wherein the step of pumping comprises pumping the treatment fluid with a pump through a conduit fluidically coupled to the wellbore. [0053-0057

Claim 8
‘770 discloses the method of claim 1, wherein degradable micro-fiber comprises polylactic acid fibers [0049-0050] ‘770 however does not explicitly disclose having a diameter ranging from about 0.01 microns to about 10 microns and a length of less than about 500 microns. (Same as Claim 1)

Claim 9
‘770 discloses the method of claim 1, wherein the degradable micro-fibers are degradable in the presence of aqueous solutions. [0049]

Claim 10
‘770 discloses the method of claim 1, wherein the degradable micro-fibers are degradable in the presence of hydrocarbon-based solutions. [0047] 

Claim 11
‘770 discloses the method of claim 1, wherein the degradable micro-fibers comprise at least one degradable micro-fiber selected from the group consisting of polystyrene, styrene methyl/methacrylate copolymer, polypropylene, polymethyl methacrylate, polyphenylene oxide, polyethylene, ethylene/propylene copolymer, polypropylene carbonate, ethylene/propylene/styrene interpolymer, and combinations thereof. [0048]

Claim 12
‘770 discloses the method of claim 1, further comprising allowing the degradable micro-fibers to degrade. [0047; 0049]

Claim 13
‘770 discloses a method comprising:
	providing a fracturing fluid comprising: [0018; 0057]
a carrier fluid, wherein the carrier fluid is an aqueous fluid; [0038]
	a micro-proppant having a median particle size by volume of about 0.01 microns to about 100 microns; [0018-0019] and
	a degradable micro-fiber  [0019; 0052];
pumping the fracturing fluid into a wellbore penetrating a subterranean formation, wherein the fracturing fluid is pumped above the fracture gradient of the subterranean formation; creating or extending at least one micro-fracture in the subterranean formation with the fracturing fluid, wherein the fracturing fluid is not crosslinked; (i.e. the polymers are not crosslinked and there is no crosslinking agent) [0018; 0038-0039] and
	allowing the degradable micro-fibers to degrade [0047; 0049]
‘770 however does not explicitly disclose the degradable micro-fiber having a diameter ranging from about 0.01 microns to about 10 microns.
	‘163 teaches the above limitation (See paragraph 0016 → ‘163 teaches this limitation in that  The drag-reducing propping fibers may have a cross-section width in the range of about 0.1 microns; 1 micron; 10 microns; 20 microns; 30 microns; 40 microns; and 50 microns to an upper limit of about 100 microns; 90 microns; 80 microns; 70 microns; 60 microns; and 50 microns. As used herein, the term “cross-section width” refers to the width or diameter taken from the traverse plane of the drag-reducing fiber. The drag-reducing propping fibers may additionally have a length in the range of from a lower limit of about 0.1 mm; 0.5 mm) for the purpose of having a drag-reducing propping fibers, particularly advantageous due to their novel shape for use as a dual propping agent and friction reducing agent. [0016]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of ‘770, with the above limitation, as taught by ‘163, in order to being particularly advantageous due to their novel shape for use as a dual propping agent and friction reducing agent. [0016]

Claim 14
‘770 discloses the method of claim 13, wherein the median particle size by volume of the micro- proppant is about 0.1 microns to about 50 microns. [0019]

Claim 15
‘770 discloses the method of claim 13, wherein the micro-proppant is present in an amount of about 0.1 pounds per gallon of the fracturing fluid to about 1 pound per gallon of fracturing fluid. [0052]

Claim 16
‘770 discloses the method of claim 13, wherein the degradable micro-fibers are degradable in the presence of aqueous solutions or hydrocarbon-based solutions. [0047; 0049]

Claim 17
‘770 discloses a method comprising:
	providing a fracturing fluid comprising: [0018; 0057]
	a carrier fluid, wherein the carrier fluid comprises an aqueous fluid, [0038] wherein the aqueous fluid comprises at least one gelling agent or a friction reducer selected from the group consisting of polyacrylamides, polysaccharides, celluloses, xanthan, diutans, and combinations thereof, [0038-0039]
	a micro-proppant having a median particle size by volume of about 0.1 microns to about 50 microns, wherein the micro-proppant is present in an amount of
about 0.1 pounds per gallon of the fracturing fluid to about 1 pound per gallon of fracturing fluid; [0018-0019; 0052]  and 
a degradable micro-fiber; wherein the degradable micro-fibers are degradable in the presence of aqueous solutions or hydrocarbon-based solutions; [0047; 0049; 0052]
 pumping the fracturing fluid into a wellbore penetrating a subterranean formation, wherein the fracturing fluid is pumped above the fracture gradient of the subterranean formation; and creating or extending at least one micro-fracture in the subterranean formation with the fracturing fluid, wherein the fracturing fluid is not crosslinked. (i.e. the polymers are not crosslinked and there is no crosslinking agent) [0018; 0038-0039]
 	‘770 however does not explicitly disclose the degradable micro-fiber  having a diameter ranging from about 0.01 microns to about 10 microns.
	‘163 teaches the above limitation (See paragraph 0016 → ‘163 teaches this limitation in that  The drag-reducing propping fibers may have a cross-section width in the range of about 0.1 microns; 1 micron; 10 microns; 20 microns; 30 microns; 40 microns; and 50 microns to an upper limit of about 100 microns; 90 microns; 80 microns; 70 microns; 60 microns; and 50 microns. As used herein, the term “cross-section width” refers to the width or diameter taken from the traverse plane of the drag-reducing fiber. The drag-reducing propping fibers may additionally have a length in the range of from a lower limit of about 0.1 mm; 0.5 mm) for the purpose of having a drag-reducing propping fibers, particularly advantageous due to their novel shape for use as a dual propping agent and friction reducing agent. [0016]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of ‘770, with the above limitation, as taught by ‘163, in order to being particularly advantageous due to their novel shape for use as a dual propping agent and friction reducing agent. [0016]

Claim 18
‘770 discloses the method of claim 17, further comprising allowing the degradable micro-fibers to degrade. [0047; 0049]

Claim 19
‘770 discloses the method of claim 17, wherein degradable micro-fiber comprises polylactic acid fibers [0049-0050] ‘770 however does not explicitly disclose having a diameter ranging from about 0.01 microns to about 10 microns and a length of less than about 500 microns. (Same as Claim 17)

Claim 20
‘770 discloses the method of claim 17, wherein the degradable micro-fibers comprise at least one degradable micro-fiber selected from the group consisting of polystyrene, styrene methyl/methacrylate copolymer, polypropylene, polymethyl methacrylate, polyphenylene oxide, polyethylene, ethylene/propylene copolymer, polypropylene carbonate, ethylene/propylene/styrene interpolymer, and combinations thereof.  [0047-0048]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Willberg et al. (US 2006/0113077 A1) Degradable Material Assisted Diversion Or Isolation teaches A method for well treatment by forming a temporary plug in a fracture, a perforation, a wellbore, or more than one of these locations, in a well penetrating a subterranean formation is provided, in which the method of well treatment includes: injecting a slurry comprising a degradable material, allowing the degradable material to form a plug in a perforation, a fracture, or a wellbore in a well penetrating a formation; performing a downhole operation; and allowing the degradable material to degrade after a selected time such that the plug disappears, Bustos et al. (US 2008/0093073 A1) Degradable Material Assisted Diversion teaches Degradable material assisted diversion (DMAD) methods for well treatment, DMAD treatment fluids, and removable plugs for DMAD in downhole operations. A slurry of solid degradable material is injected into the well, a plug of the degradable material is formed, a downhole operation is performed around the plug diverter, and the plug is then degraded for removal, and Nguyen et al. (US 2016/0076352 A1) CONDUCTIVITY ENHANCEMENT OF COMPLEX FRACTURE NETWORKS IN SUBTERRANEAN FORMATIONS teaches Some embodiments provide a method comprising a) introducing a delayed-release acid and a gelling agent into a subterranean formation at a rate and pressure sufficient to create or enhance at least one fracture in a first treatment interval; b) contacting the delayed-release acid with a face of the fracture in the first treatment interval so as to etch one or more channels thereon; c) introducing a combination of non-degradable and degradable micro-proppant particulates into the subterranean formation so as to place them into the fracture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/17/2022